Citation Nr: 1119218	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  05-06 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of ear and sinus disorders, sialadenitis, and left-sided submandibular sialadenitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The Veteran served on active duty from January 1989 to September 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied the benefit sought.

The Veteran appeared at a local hearing in July 2005 before an RO decision review officer.  A transcript of the hearing testimony is associated with the claims file.

In September 2008, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The  AMC/RO completed the additional development as directed, continued to deny the claim, and returned the case to the Board for further appellate review.  Following return of the case by the AMC/RO, the Board also obtained a specialist opinion from the Veterans Health Administration.  See 38 C.F.R. § 20.901 (2010).


FINDINGS OF FACT

1.  The AMC/RO completed the additional development as directed in the September 2008 Board remand.

2.  The Veteran has an additional disability of residuals from the excision of the left submandibular gland secondary to a left submandibular sialalith.

3.  The necessity for the excision of the left submandibular gland was not a result of VA medical treatment administered between 1998 and 2004; and the proximate cause of the disability was not carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; nor is the additional disability due to an event not reasonably foreseeable.

CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of the excision of the left submandibular gland have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2003 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  In June 2006, the Veteran was provided notice how disability ratings and effective dates are assigned in the event compensation is granted.  The claim was readjudicated in a November 2009 supplemental statement of the case.   Thus, any timing of notice error was harmless.  See Shinseki v. Sanders, ___ U.S. ___, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The evidence shows the Veteran was provided the opportunity to participate in the claims process via the presentation of pertinent evidence and testimony.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Further, the claim was reviewed on a de novo basis, as shown in the November 2009 supplemental statement of the case.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the claim.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Applicable Law and Regulation

Compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  In addition, the proximate cause of the disability or death must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was promulgated for claims filed as of October 1, 1997.  Prior to that time, 38 C.F.R. § 3.358 is to be applied.  In this case, the Veteran's claim was received after October 1, 1997.  Thus, 38 C.F.R. § 3.361 is for application.

The provisions of 38 C.F.R. § 3.361(b) state that to determine whether a veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.

The provisions of 38 C.F.R. § 3.361(c) state that claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of this section.  Claims based on additional disability or death due to training and rehabilitation services or compensated work therapy program must meet the causation requirements of paragraph (d)(3) of this section.  Actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause. Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. The provision of training and rehabilitation services or CWT program cannot cause the continuance or natural progress of a disease or injury for which the services were provided.  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.

The provisions of 38 C.F.R. § 3.361(d) state that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b), as in emergency situations. Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.

The provisions of 38 C.F.R. § 3.361(e) provide for Department employees and facilities.  A Department employee is an individual (i) who is appointed by the Department in the civil service under title 38, United States Code, or title 5, United States Code, as an employee as defined in 5 U.S.C. § 2105; (ii) who is engaged in furnishing hospital care, medical or surgical treatment, or examinations under authority of law; and (iii) whose day-to-day activities are subject to supervision by the Secretary of Veterans Affairs.  A Department facility is a facility over which the Secretary of Veterans Affairs has direct jurisdiction.

Finally, 38 C.F.R. § 3.361(e) explains activities that are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility.  The following are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C. § 1151(a): (1) hospital care or medical services furnished under a contract made under 38 U.S.C. 1703; (2) nursing home care furnished under 38 U.S.C. § 1720; (3) hospital care or medical services, including examination, provided under 38 U.S.C. § 8153 in a facility over which the Secretary does not have direct jurisdiction.  38 C.F.R. § 3.361(g) provides for benefits which are payable under 38 U.S.C. § 1151 for a veteran's death.

Upon careful consideration of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for compensation as permitted under the provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

Analysis

The Veteran asserts that VA care providers failed to timely diagnose his salivary gland disorder.  In support of this assertion, he points to the failure to conduct imaging studies such as a computed tomography scan in 2001subsequent to a clinical notation that a mass or stone was palpated.  The Veteran asserts he has lost employment as a result of his symptoms, and still faces the prospect of additional surgery.

The evidence of record shows that since 1998 the Veteran has had a pressure equalization tube inserted (December 2002), undergone a septoplasty (February 2003), and undergone an excision of the left submandibular gland when a left submandibular sialalith was confirmed (April 2004).  An October 2009 ear, nose and throat consultation report notes the Veteran's current diagnoses include chronic sialadenitis, and a history of recurrent left sided submandibular sialadenitis.

Starting in 1999, the Veteran presented on repeat occasions with complaints of left ear pain.  Several of the relevant entries note facial swelling below the left ear.  A VA September 2009 examination report and an October 2009 ear, nose and throat, consult report chronicle the Veteran's treatment for his ear and sinus complaints.  He was treated with regimen of antibiotics for his recurrent symptoms.  The Veteran stresses that December 2002 was a turning point in the history of his disorder.

In a December 17, 2002, VA clinic addendum note the Veteran is recorded as presenting to a VA treatment facility with upper respiratory complaints, but being told that no active symptoms were found.  After leaving the VA clinic he was then seen at a private facility which referred him to a private ear, nose and throat physician, Dr. C.  The Veteran reported that an x-ray revealed that fluid in his ears was backing up into his Eustachian tubes, which caused ear swelling.  He also reported there was concern with cysts on his neck.  Dr. C's records indicate he noted a history of chronic sinusitis and he ordered a computed tomography scan of the sinus that showed a mild degree of mucosal thickening.  Dr. C diagnosed Eustachian tube dysfunction with persistent pain and gross septal deviation with airway obstruction.  Dr. C did a left myringotomy with ear tube placement in December 2002 and, in February 2003, Dr. C performed a septoplasty.

In late 2003 the Veteran presented with complaints of continued left parotid swelling and facial pain.  A dental appointment entry notes calcified densities of the left neck at the region of the submandibular gland.  A December 19, 2002 computed tomography scan revealed a five millimeter dense nodule in the inframedial aspect of the left parotid glad.  The radiologist opined that the nodule may have represented a calculus in the Stenson's duct.  Clinical correlation was recommended.  No significant parotid mass was seen.  VA records note intermittent parotid gland swelling.  The Veteran also complained of superficial skin lesions at the left preauricular region when parotitis flared up.

The RO requested a medical opinion.  The February 2004 review report noted the procedures performed on the Veteran, and that a November 2003 examination showed he continued to have a three centimeter by three centimeter mass in the left anterior cervical area.  The examiner who conducted the review opined that "thus far" there was no evidence that VA's management of the Veteran's disorder caused an increase in the severity of his ear, nose, and throat, symptoms.  The RO informed the examiner of the results of the December 2003 computed tomography scan, which showed chronic obstructive sialadenitis with fibrosis and secondary duct ectasia.  The examiner's April 2004 addendum report noted the additional information did not change his opinion, and it was consistent with the Veteran's March 8, 2004, pre-operative report of a five-year history of recurrent left-sided parotid submandibular swelling with attacks four to five times a year.

In a February 2006 report, the Veteran's primary VA physician, Dr. N, noted she reviewed the Veteran's treatment records and consulted with an ear, nose, and throat, physician at the Cincinnati VA.  She noted the 1999 dental notation of calcifications in the soft tissues around the submandibular area, and several entries of ear infections based on left sided facial pain.  Dr. N also noted that the records indicated the left cervical/submandibular lymph nodes were palpated.  Dr. N noted that based on her examinations of the Veteran, supported by ear, nose and throat notes from Cincinnati, a diagnosis of sialadenitis was a plausible explanation for the Veteran's persistent left facial pain and swelling.  The fullness and nosularity in his left submandibular area was noted on computed tomography scan and it met the criteria for lymphadenopathy, but it was entirely consistent with a salivary gland inflammatory process.  As a result, Dr. N opined that as far back as 1998 the Veteran may have suffered under various misdiagnoses, to include otitis, sinusitis, etc., when in actuality sialadenitis was very probable.  She opined the misdiagnoses may have contributed to the Veteran's pain and suffering.

The October 2009 VA ear, nose and throat consult notes the examiner observed the Veteran did not have any current nasal or sinus problems or symptoms.  A September 2009 sinus computed tomography scan report was noted to have shown normal findings with the Veteran's nasal obstruction adequately treated with septoplasty and turbinoplasties in 2003.  The examiner noted the Veteran had a current left ear disorder of chronic mild left Eustachian tube dysfunction.  His current symptoms included recurrent left ear pressure, popping, crackling, which were treated with valsalva maneuver.  No significant ear infections or other problems were noted.  The examiner noted the 2002 tube placement did not provide relief for the Veteran's bouts of left-sided facial swelling subsequently diagnosed as recurrent submandibular and parotid sialadenitis.  The left-sided facial swelling was thought related to recurrent otitis media and sinusitis.  

The examiner then noted the Veteran's multiple visits for left otitis and pharingitis between 1998 and 2003, and noted that, for the most part, the records indicated appropriate documentation and treatment that would be expected for the diagnosis of otitis.  The examiner also noted that the left facial swelling and headaches the Veteran reported could be associated with certain types of ear infections and sinusitis, and the Veteran seemed to respond to the treatment regimens prescribed but over time developed increasing recurrence.  The examiner opined there was no negligence in diagnosing or treating the Veteran's nasal and sinus pathology, and VA providers did not fail to properly identify and treat the Veteran's sinus and left ear complaints prior to the 2003 diagnosis of sialadenitis.  Thus, he opined there was no additional disability as a result of a failure to diagnose and treat.  This would be the consensus of all but Dr. N.

As noted in the Introduction, the Board requested a specialist opinion from the Veterans Health Administration.  The review was conducted in January 2011 by an otolaryngologist, Dr. G.  After the reviewing the claims file, Dr. G opined the records showed VA providers exercised the degree of care expected of reasonable healthcare providers in treating the Veteran.  He was initially treated with medications for his initial symptoms and, when the medications did not resolve the problem, he was referred to a specialist.  The specialist evaluated and treated the Veteran based on the findings of clinical examinations.  As concerned the Veteran's concern that imaging studies, such as a computed tomography scan, were not conducted at an earlier point in time, Dr. G noted that otitis and sinusitis are usually diagnosed and treated on the basis of clinical examination rather than imaging studies.  Dr. G also observed that, while the private specialist the Veteran consulted performed surgery for some of the same symptoms noted by VA providers, that did not mean the VA providers were negligent.  In support of that opinion, Dr. G observed that the records indicate the surgery did not resolved the Veteran's symptoms, as the salivary gland was subsequently removed.

The preponderance of the evidence shows that VA medical providers did not fail to render the care expected of reasonable health care providers in treating the Veteran's ear and sinus symptoms.  Those areas, however, are not the focus of the Veteran's claim.  The real essence of the Veteran's claim is the fact he had to undergo the removal of his salivary gland due to left-sided submandibular sialadenitis.  The Board now addresses that facet of this case.

The Board first revisits Dr. N's assessment and opinion, which was based on not a small amount of hindsight.  As set forth earlier, while Dr. N opined that some of the Veteran's symptoms pointed to a diagnosis of sialadenitis perhaps as early as 1998, she did not opine that the delay in diagnosing the disorder caused it.  Dr. N only went as far as noting that the later diagnosis may have contributed to the Veteran's pain and suffering.  (Emphasis added).  The Board infers that Dr. N was referring to the acute symptomatology associated with the disorder; and in that vein, the evidence of record shows that the disorder is chronic, and that removal of one of the Veteran's salivary glands did not resolve his symptoms.

The October 2009 nexus review and opinion was prepared by a VA chief of otolaryngology, Dr. P.  The examination report notes that Dr. P set forth the extensive history of the Veteran's disorder and treatment.  Dr. P noted that, other than hydration, there is no good treatment for chronic sialadenitis-save elective parotidectomy with its attendant risks, including facial nerve paresis/paralysis.  Although the Veteran and his providers considered that option in 2009, Dr. P observed that it was unclear whether the Veteran and his physicians would have considered that option earlier after an earlier diagnosis.  Further, Dr. P opined that, while earlier surgical treatment may have reduced the number of acute episodes/flare-ups, the later diagnosis did not cause the Veteran's condition/disorder to be more severe than it would have been with earlier intervention.  Based on his review, Dr. P noted a diagnosis of left-sided chronic and recurrent parotid sialadenitis.

The Board finds Dr. P's opinion is in accord with the evidence of record and is fully explained.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  The Board acknowledges the medical literature submitted by the Veteran.  Treatise evidence must, however, discuss generic relationships with a degree of certainty such that under the facts of this particular case there is at least a plausible causality based on objective facts rather than on unsubstantiated lay medical opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998); see also Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) (citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)).  The treatise evidence submitted by the Veteran is not at odds with Dr. P's opinion, as the literature discusses the general nature of the disorder, not the facts of the appellant's actual case.

As noted, while the number of acute episodes or flare-ups the Veteran has experienced may have been higher, per Dr. N, a later diagnosis of the sialadenitis disorder did not cause it.  Compensation for flare-ups, even if an expert could perhaps estimate how many may have been prevented by an earlier diagnosis, is not within the legislative framework of 38 U.S.C.A. § 1151.  In sum, the failure of VA providers to make an earlier diagnosis of left-sided submandibular sialadenitis did not cause the disorder to manifest.  Thus, the Board is constrained to find the preponderance of the evidence is against the claim.  Id.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of ear and sinus disorders, and left-sided submandibular sialadenitis, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


